DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,735,802. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The current application (17/694,791)…equates to…U.S. Pat. (10,735,802) in view of EYER (2013/0055313).
	As to claim 1, the claimed “A method…” equates to “A method…” of Pat ‘802 (col.32, line 56-col.33, line 7);
	The claimed “receiving a recovery data table...” equates to “receiving a recovery data table...” of Pat ‘802 (col.32, lines 58-59);
	The claimed “receiving a thisComponent field…” equates to “receiving a thisComponent field…” of Pat ‘802 (col.32, lines 60-64);
	The claimed “receiving a contentID field...." equates to “receiving a contentID field...." of Pat ‘802 (col.32, lines 65-67);
	The claimed “receiving a sourceID element…”; “receiving a svcInetUrl field..." “receiving a URLValue field…” equates to “receiving a sourceID element…”; “receiving a svcInetUrl field..." “receiving a URLValue field…” of Pat ‘802 (col.33, lines 1-7).
	Pat ‘802 receives content via channel(s), BUT appears silent as to rendering fields as to major channel and minor change assigned to ATSC distribution source.
	However, in the same field of endeavor, EYER discloses an information providing apparatus that provides tables and links fields as to major channel and minor change assigned to ATSC distribution source for rendering transmitted content (figs.1-6, [0018-0019], [0034-006], [0051-0061] and [0063-0068])
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of EYER into the claimed limitations of Pat ‘802 to enable efficiently process media contents provided on other specific major channels and minor channels.
	Although the conflicting claims are not identical, they are not patentably distinct from each other; i.e., the current claim is broader in scope than the parent allowed claims. Allowance of claim 1 of the instant application would result in an unjustified timewise extension of the monopoly defined by patent claim Y.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        

ANNAN Q. SHANG